Citation Nr: 1338113	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  04-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to August 1971 and from October 1972 to October 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In December 2007, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In January 2008 and August 2011, the Board remanded this matter for additional development.

In November 2012, the RO granted service connection for headaches, type II diabetes mellitus and arthralgia of the left temporomandibular joint.  Hence, the only matter remaining on appeal is that of service connection for a bilateral eye disability.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that he developed a bilateral eye disability as due to service, or alternatively that such disability is due to his service-connected diabetes mellitus.  Specifically, he contends that after washing his face in a stream during service in Korea, he woke up the next morning with swelling underneath his eyelids.  A November 2009 VA treatment record notes that he has diagnoses of various eye disabilities, to include: age related macular degeneration, cataracts, hyperopic astigmatism, presbyopia, and suspected glaucoma.  As noted above, he has established service connection for diabetes mellitus.  He has not been afforded a VA examination to determine whether there is a nexus between his current eye diagnoses and his service-connected diabetes mellitus.  As there are current diagnoses related to the Veteran's eyes, and an indication that such diagnosis(es) might be associated with his service-connected diabetes, the Board finds that a VA examination to secure a medical opinion in the matter is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran to be examined by an ophthalmologist to determine the nature and likely etiology of his eye disabilities eye disability, and specifically whether or not they were caused or aggravated by his service-connected diabetes mellitus.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion that responds to the following:

(a)  Please identify by medical diagnosis each right and left eye disability entity found.

(b)  As to each right and left eye disability diagnosed, please opine whether such is at least as likely as not (a 50 percent or better probability) directly related to the Veteran's service (and specifically to the event he describes occurred therein, i.e., washing his eyes in a local stream).  

(c)  As to each eye disability diagnosed, is it at least as likely as not (a 50 percent or better probability) that such was either caused or aggravated by (increased in severity due to) his service-connected diabetes mellitus?  If the eye disability(ies) is/are determined to not be related to the Veteran's service-connected diabetes mellitus, please identify the etiological factor(s) considered more likely.
The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.

2.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

